Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9-11, 18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0282515 to Tsukada et al.
As to claims 1-2, 4-5, and 9-10, Tsukada discloses a crosslinked optical copolymer comprising the reaction product of polyol A5 that is a plant-derived sorbitol (0361-0362), glycerin (trifunctional linker of claims 4-5), and bis(isocyanate methyl)-bicyclo[2.2.1] heptane (difunctional linker of claims 9-10), wherein the reaction product has a refractive index of 1.52 and an Abbe number of 51 (0367, example A6 and A7).
	As to claim 11, Tsukada discloses diisocyanates such as H12MDI and IPDI are suitable difunctional linkers (0188).
	As to claim 18, Tsukada teaches 50% mol concentration of diisocyanate linker (1:1 NCO:OH, See Examples).
	As to claims 22-23, Tsukada discloses the optical copolymer is suitable for protecting lens or eyes (eyeglasses, 0234-0235).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0282515 to Tsukada et al.
As to claim 3, Tsukada discloses a crosslinked optical copolymer comprising the reaction product of polyol A5 that is a plant-derived sorbitol (0361-0362), glycerin (trifunctional linker of claims 4-5), and bis(isocyanate methyl)-bicyclo[2.2.1] heptane (difunctional linker of claims 9-10), wherein the reaction product has a refractive index of 1.52 and an Abbe number of 51 (0367, example A6 and A7).  Tsukada teaches a ratio of trifunctional linker to polyol derived from sorbitol is 0.5 to 0.9 and the mole ratio of NCO:OH is 1:1.  These values overlap the claimed range.It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use less or more of the isosorbide that falls within the claimed range based on prior art presented that disclosed wherein molar ratio is selected to obtain a polyurethane molded product which has excellent physical properties such as releaseability, transparency, and heat resistance (0218).
 increasing the amount of EO directly results in an increase in water absorbency. 
As to claim 8, Tsukada teaches a mol fraction of trifunctional compounds (polyglycerin esters) is preferably 3.0 to 20.0 parts by weight of based on 100 parts by weight of constituents.  At the time of filing it would have been obvious to add from 3.0 to 20.0 parts of the polyglycerin esters to the composition of Tsukada to obtain a polyurethane molded product which has excellent physical properties such as releaseability, transparency, and heat resistance (0218).
As to claim 24, Tsukada discloses a method for preparing the crosslinked polymer by combining a monomer derived from sorbitol with diisocyanates followed by reaction with the crosslinker and further discloses combining the trifunctional linker with the polyol A6 and reacting this mixture with the diisocyanates.  It would have been obvious to a person of ordinary skill in the art to modify the method of Tsukada to combine the polyols together and to perform the addition of the glycerin to the reaction mixture after mixing polyol A6 with polyisocyanate to improve the appearance of the colorless transparent optical article (0367, 0370).
As to claims 25-26, Tsukada discloses organotin catalysts are added in the first mixture (0367).


Claims 6-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0282515 to Tsukada et al. in view of EP-676429 to Tanaka et al.
As to claims 6-7, Tsukada discloses a crosslinked optical copolymer comprising the reaction product of polyol A5 that is a plant-derived sorbitol (0361-0362), glycerin (trifunctional linker of claims 4-5), and bis(isocyanate methyl)-bicyclo[2.2.1] heptane (difunctional linker of claims 9-10), wherein the reaction product has a refractive index of 1.52 and an Abbe number of 51 (0367, example A6 and A7).
Tsukada discloses polythiourethanes, however, the reference is silent with respect to the claimed disulfone.
Tanaka discloses a crosslinked optical copolymer comprising the reaction product of H12MDI, polyol, and a disulfone such as 1,3-bis(2-hydroxyethylthiol)-2-propanol that is chemically synonymous with the disulfone claimed (Examples 107-108).  At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the triol of Tsukada with the disulfone triol taught in Tanaka to improve the properties of the optical material, such as transparency, color, refractive index, and Abbe number (Abstract, Examples 107-108).
	As to claim 12, Tsukada does not teach diisothiocyanates as a difunctional linker.
	Tanaka discloses diisocyanates can be substituted with diisothiocyanates to arrive at copolymers with the same optical properties (4:38-52).  At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the diisocyanates of Tsukada with the diisthiocyanates taught in Tanaka with a reasonable expectation of success that the substitution would still provide the optical copolymer with the desired properties as suggested by Tanaka and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
	As to claims 13-15, Tsukada discloses modified properties of alicyclic polyisocyanates can be used, such as 1,6-hexamethylene diisocyanate and bis(isocyanate methyl(cyclohexane) can be used as the diisocyanate component.  Tanaka further teaches MDI as a suitable raw material for urethane-base plastic lens (Pg. 3).  At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the diisocyanates used in the examples of Tsukada with the diisocyanates taught in Tanaka with a reasonable expectation of success that the substitution would still provide the optical copolymer with the desired properties as suggested by Tanaka and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0282515 to Tsukada et al. in view of U.S. Patent Pub. No. 2018/0319924 to Qian et al.
As to claims 16-17, Tsukada teaches mixtures of alicyclic diisocyanates may be used including hexamethylene diisocyanate and H12MDI.  The reference is silent with the amount of diisocyanates in the mixture.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  This is further supported by Qian that teaches an optical resin composition prepared from a mixture hydrogenated diphenylmethane diisocyanate and hexamethylene diisocyanate of 1:(0.2-0.5) (0013).  At the time of filing it would have been obvious to a person of ordinary skill in the art to use the mixture taught in Qian in the composition of Tsukada to provide the optical resin composition having high impact resistance, heat resistance, and refractivity (0018).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0282515 to Tsukada et al. in view of U.S. Patent Pub. No. 2020/0283662 to Mori et al.
As to claims 19-21, Tsukada discloses a crosslinked optical copolymer comprising the reaction product of polyol A5 that is a plant-derived sorbitol (0361-0362), glycerin (trifunctional linker of claims 4-5), and bis(isocyanate methyl)-bicyclo[2.2.1] heptane (difunctional linker of claims 9-10), wherein the reaction product has a refractive index of 1.52 and an Abbe number of 51 (0367, example A6 and A7).
Tsukada does not expressly disclose the molecular weights and polydispersity.
Mori discloses optical articles prepared from a urethane urea that has a number average molecular weight of 10,000 to 40,000 (0088) and a polydispersity of 1.6 to 2.4 (weight average would range from 16,000 to 80,000 (0086).
At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the polydispersity and molecular weights within the claimed range in the copolymer of Tsukada as taught in Mori to stabilize heat resistance and coatability (0087).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763